                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-373-MOC-DCK

 PHILIPS MEDICAL SYSTEMS                             )
 NEDERLAND B.V., PHILIPS NORTH                       )
 AMERICA LLC, and PHILIPS INDIA LTD.,                )
                                                     )
                Plaintiffs,                          )
                                                     )
    v.                                               )       ORDER
                                                     )
 TEC HOLDINGS, INC., TRANSTATE                       )
 EQUIPMENT COMPANY, INC., ROBERT                     )
 ANDREW WHEELER, and PEAK TRUST                      )
 COMPANY-AK,                                         )
                                                     )
                Defendants.                          )
                                                     )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 33) filed by Charles E. Raynal, IV, concerning Thatcher A.

Rahmeier on September 27, 2019. Thatcher A. Rahmeier seeks to appear as counsel pro hac vice

for Defendant Robert Andrew Wheeler. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 33) is GRANTED. Thatcher A.

Rahmeier is hereby admitted pro hac vice to represent Defendant Robert Andrew Wheeler.

         SO ORDERED.

                                       Signed: September 30, 2019
